                                                                                                                      ..-----~-----------.

                         Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.1 Page 1 of 11
\t'lf
    (

        v\},
  ,{I'!)   AO 106 (Rev 04/10) Application for a Search Warrant


                                                                                                                                      J.L\N 1 6 2019         i
                                                    UNITED STATES DISTRICT COUR                                                ~~~~--~-------'
                                                                                                                                                             !
                                                                                                                           CLE hf< US Ul'.:;1i~IC1 CCJUHT
                                                                                   for the                              SOU! 1-H:C.HN Ui'.) l HICT UI- C,l\i_if-ORNIA
                                                                       Southern District of California                  BY
                                                                                                                                         ----------          UEPUTY



                         In the Matter of the Search of                               )
                     (Briefly describe the property to be searched
                      or identify the person by name and address)
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                                  Case No.   1 9 MJ Q 1 9 4
               One (1) LG K30 Cellphone SN 19514186186, IMEI
                             353855091711713                                          )
                                                                                      )

                                                          APPLICATION FOR A SEARCH WARRANT
                   I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
           penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
          pr,apertv.. (Q be, searched and give its Joc{Jtion):.
               ::>ee 'Attacnment A incorporatea herein by reference


           located in the      ~~~~~~~-
                                        Southern              District of   -~~~~~~~~~~~
                                                                                          California          , there is now concealed (identify the
          person or describe the property to be seized):
               See Attachment 8 incorporated herein by reference


                     The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                          ~evidence of a crime;
                            0 contraband, fruits of crime, or other items illegally possessed;
                            0 property designed for use, intended for use, or used in committing a crime;
                            0 a person to be arrested or a person who is unlawfully restrained.
                     The search is related to a violation of:
                       Code Section                                                            Offense Description
                   21 U.S.C. Sections 952, 960                    Conspiracy to Import Controlled Substances


                     The application is based on these facts:
                    See Attached Affidavit of Special Agent Joseph S. Cuttitta incorporated herein by reference


                      0 Continued on the attached sheet.
                      0 Delayed notice of       days (give exact ending date if mor
                        under 18 U.S.C. § 3103a, the basis of which is set forth on t




                                                                                                             Printed name and title

          Sworn to before me and signed in my presence.




          City and state: San Diego, Califonria                                                    Hon. Linda Lopez, U.S. Magistrate Judge
                                                                                                             Printed name and title
         Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.2 Page 2 of 11




 1                                        AFFIDAVIT
 2         I, Special Agent Joseph S. Cuttitta Jr., being duly sworn, hereby state as follows:
 3                                        INTRODUCTION
 4         1.    This affidavit supports an application for a warrant to search the following:
 5               a.     LG K30 Cellphone SN 19514186186, IMEI 353855091711713
 6                      ("Target Device")
.7
     as described in Attachments A and B, and seize evidence of crimes, specifically, violations
 8
     of Title 21, United States Code, Section(s) 952 and 960 - Importation of Controlled
 9
     Substances. This search supports an investigation and prosecution of Gwendolyn
10
     MCGAUGH ("Defendant") for the crimes mentioned above.               A factual explanation
11
     supporting probable cause follows.
12
           2.     The Target Device was seized on August 21, 2018 at the Tecate Port of Entry
13
     in San Diego, CA. The Target Device was seized from Gwendolyn MCGAUGH pursuant
14
     to her arrest for importation of federally controlled substances in violation of Title 21,
15
     United States Code, Sections 952, 960. The Target Device is currently stored as evidence
16
     at Evidence room 1, DSAC San Ysidro 2255 Niels Bohr Court, San Diego, California
17
     92154.
18
           3.     Based on the information below, there is probable cause to believe that a
19
     search of the Target Device will produce evidence of the aforementioned crimes, as
20
     described in Attachment B.
21
           4.     The information contained in this affidavit is based upon my experience and
22
     training, and consultation with other federal, state, and local law enforcement agents. The
23
     evidence and information contained herein was developed from interviews and my review
24
     of documents and evidence related to this case. Because this affidavit is made for the
25
     limited purpose of obtaining a search warrant for the Target Device, it does not contain all
26
     of the information known by me or other federal agents regarding this investigation, but
27
     only contains those facts believed to be necessary to establish probable cause.
28

                                                1
         Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.3 Page 3 of 11




 1                                   EXPERIENCE AND TRAINING
 2          5.     I am a Special Agent with Immigration and Customs Enforcement ("ICE"),
 3   Homeland Security Investigations ("HSI"), and have been employed by HSI since 2005.
 4   Prior to that I was a Special Agent with ICE since 2002. Prior to that I was a Special Agent
 5   with Immigration and Naturalization Service since 1996. My duties include investigating
 6   the trafficking of illicit controlled substances and the importation and distribution of illegal
 7   substances. I am a graduate of the Immigration Officer Academy Training Program at the
 8   Federal Law Enforcement Training Center in Glynco, Georgia. I have received training in
 9   conducting narcotics smuggling investigations and the enforcement of numerous customs
1O and immigration laws within the United States. The 20-week academy curriculum covers
11   specialized training in criminal law, the Immigration and Naturalization Act, Title 21
12   United States Code, and statutory authority. My training has also included the use of
13   cellular and digital telephones and other electronic devices by narcotics smugglers in the
14   course of their illicit activities.
15          7.     Based upon my training and experience as a Special Agent, and consultations
16   with law enforcement officers experienced in narcotics smuggling investigations, and all
17   the facts and opinions set forth in this affidavit, I submit the following:
18                 Drug smugglers will use cellular/mobile telephones because they are mobile
           a.
19                 and they have instant access to telephone calls, text, web, and voice
                   messages.
20
21         b.      Drug smugglers will use cellular/mobile telephones because they are able to
                   actively monitor the progress of their illegal cargo while the conveyance is
22
                   in transit.
23
           c.      Drug smugglers and their accomplices will use cellular/mobile telephones
24
                   because they can easily arrange and/or determine what time their illegal
25                 cargo will arrive at predetermined locations.
26
           d.      Drug smugglers will use cellular/mobile telephones to direct drivers to
27                 synchronize an exact drop off and/or pick up time of their illegal cargo.
28
           e.      Drug smugglers will use cellular/mobile telephones to notify or warn their

                                                  2
         Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.4 Page 4 of 11



                 accomplices oflaw enforcement activity to include the presence and posture
 1
                 of marked and unmarked units, as well as the operational status of
 2               checkpoints and border crossings.
 3
           f.    Drug smugglers and their co-conspirators often use cellular/mobile
 4               telephones to communicate with load drivers who transport their narcotics
                 and/or drug proceeds.
 5
 6         g.    The use of cellular telephones by drug smugglers tends to generate evidence
                 that is stored on the cellular telephones, including, but not limited to emails,
 7
                 text messages, photographs, audio files, call logs, address book entries, IP
 8               addresses, social network data, and location data.
 9         8.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
10 modules, are smart cards that store data for GSM cellular telephone subscribers. Such
11   data includes user identity, location and phone number, network authorization data,
12 personal security keys, contact lists and stored text messages. Much of the evidence
13 generated by a smuggler's use of a cellular telephone would likely be stored on any SIM
14 Card that has been utilized in connection with that telephone.
15         9.    Based upon my training and experience as a Special Agent, and consultations
16 with law enforcement officers experienced in narcotics smuggling investigations, and all
17 the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
18 telephones can and often do contain electronic records, phone logs and contacts, voice and
19 text communications, and data such as emails, text messages, chats and chat logs from
20 various third-party applications, photographs, audio files, videos, and location data. This
21   information can be stored within disks, memory cards, deleted data, remnant data, slack
22 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
23   Specifically, I have learned based upon my training, education, and experience
24 investigating these conspiracies that searches of cellular/mobile telephones yields
25 evidence:
26
            a.   tending to identify attempts to import heroin, fentanyl and
27               methamphetamine or some other federally controlled substance from
28               Mexico into the United States;

                                                 3
        Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.5 Page 5 of 11



           b.    tending to identify accounts, facilities, storage devices, and/or services-
 1
                 such as email addresses, IP addresses, and phone numbers-used to
 2               facilitate the importation of heroin, fentanyl and methamphetamine or
                 some other federally controlled substance from Mexico into the United
 3
                 States;
 4
           c.    tending to identify co-conspirators, criminal associates, or others involved
 5
                 in the importation of heroin, fentanyl and methamphetamine or some other
 6               federally controlled substance from Mexico into the United States;
 7
           d.    tending to identify travel to or presence at locations involved in the
 8               importation of heroin, fentanyl and methamphetamine or some other
                 federally controlled substance from Mexico into the United States, such as
 9
                 stash houses, load houses, or delivery points;
10
11         e.    tending to identify the user of, or persons with control over or access to,
                 the subject telephone; and/or
12
13         f.    tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
14               data involved in the activities described above.
15                     FACTS SUPPORTING PROBABLE CAUSE
16         10. On August 21, 2018, at approximately 0555 hours, GWENDOLYN
17 MCGAUGH, a citizen and national of the United States, applied for entry into the United
18 States from Mexico at the Tecate Port of Entry. MCGAUGH was the registered owner,
19 driver, and sole occupant of a Chevrolet Truck bearing California plates. The Customs and
20 Border Protection Officer (CBPO) received a computer-generated alert to the driver
21   MCGAUGH. The CBPO obtained a negative U.S. Customs declaration. MCGAUGH
22 stated she was going to El Cajon, Ca. The CBPO referred the vehicle and MCGAUGH to
23 the vehicle secondary lot for further inspection due to the computer-generated alert.
24         11. On August 21, 2018, at approximately 0556 hours, a CBPO assigned to the
25 Tecate Port of Entry conducted a secondary inspection of a Black Chevy Avalanche driven
26 by GWENDOLYN MCGAUGH. The CBPO received two negative customs declarations.
27 The CBPO then had MCGAUGH exit the vehicle. The CBPO opened the hood and
28 inspected the engine compartment. The CBPO then pulled off the air hose into the manifold

                                                4
        Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.6 Page 6 of 11




 1 and used his screwdriver to penetrate the butterfly valve into the engine's manifold. The
 2 CBPO observed a non-factory metal box within the manifold.
 3         12. The CBPO alerted a Canine Enforcement Officer (CEO) to screen the vehicle.
 4 The CEO notified the secondary officer of a positive alert. MCGAUGH was then escorted
 5 to the security office. A contract mechanic was then called to open the manifold on the
 6 vehicle's engine. In total nine packages were removed from the compartment and field
 7 tested. Five packages contained a substance which field tested positive for the properties
 8 of fentanyl, three packages which field tested positive for the properties of heroin, and one
 9 package which field tested positive for the properties of methamphetamine. In total, 6.44
10 kilograms (14.2 pounds) of fentanyl, 3.36 kilograms (7.41 pounds) of heroin and .50
11 kilograms (1.1 pounds) ofmethamphetamine were removed from the vehicle.
12         13. Post Miranda, MCGAUGH admitted knowledge of the narcotics in the vehicle
13 and that she was to be paid $2000.00. MCGAUGH admitted she had successfully crossed
14 narcotics into the United States from Mexico on five prior occasions commencing in April
15 2018. MCGAUGH stated she was to drive to Tj-Max in Fontana, California where she was
16 to meet an unknown man. MCGAUGH stated she had met with two different unknown
17 men in Fontana on multiple occasions. At the conclusion of the interview, MCGAUGH
18 gave written and verbal consent to search the Target Device. 1
19         14. MCGAUGH was arrested and charged with violation(s) of Title 21 §§ U.S.C.
20 952, 960, Unlawful Importation of a Controlled Substance.
21         15.   The Target Device was seized by Customs and Border Protection at the time
22 of MCGAUGH's arrest and placed into an evidence bag with the rest of her personal
23 property. Homeland Security Investigations then assumed custody of the Target Device.
24         16.   Based upon my experience investigating narcotics traffickers and the
25 particular investigation in this case, I believe that MCGAUGH likely used the Target
26 Device to coordinate the importation of federally controlled substances into the United
27
         The United States still believes that MCGAUGH's consent is valid to conduct a
28 search of the phone. However, in the abundance of caution, the United States is seeking
   this warrant based upon a finding of probable cause.
                                                5
        Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.7 Page 7 of 11




 1 States. In addition, I have learned that recent calls made and received, telephone numbers,
 2 contact names, electronic mail (e-mail) addresses, appointment dates, text messages,
 3 pictures and other digital information are stored in the memory of the Target Device which
 4 may identify other persons involved in narcotics trafficking activities. Accordingly, based
 5 upon my experience and training, consultation with other law enforcement officers
 6 experienced in narcotics trafficking investigations, and all the facts and opinions set forth
 7 in this affidavit, I believe that information relevant to the narcotics smuggling activities of
 8 MCGAUGH , such as telephone numbers, made and received calls, contact names,
 9 electronic mail (e-mail) addresses, appointment dates, messages, pictures, and other digital
1O information are stored in the memory of the Target Device.
11         17.   Finally, I also have learned that narcotics trafficking activities entail intricate
12 planning to successfully evade detection by law enforcement. In my professional training,
13 education and experience, I have learned that this requires planning and coordination in the
14 days, weeks, and often months prior to the event. Given this, I request permission to search
15 the Target Device for items listed in Attachment B beginning on April 1, 2018 through
16 August 30, 2018.
17                                      METHODOLOGY
18         18.   It is not possible to determine, merely by knowing the cellular/mobile
19 telephone's make, model and serial number, the nature and types of services to which the
20 device is subscribed and the nature of the data stored on the device. Cellular/mobile
21 devices today can be simple cellular telephones and text message devices, can include
22 cameras, can serve as personal digital assistants and have functions such as calendars and
23 full address books and can be mini-computers allowing for electronic mail services, web
24 services and rudimentary word processing. An increasing number of cellular/mobile
25 service providers now allow for their subscribers to access their device over the internet
26 and remotely destroy all of the data contained on the device. For that reason, the device
27 may only be powered in a secure environment or, if possible, started in "flight mode" which
28 disables access to the network. Unlike typical computers, many cellular/mobile telephones

                                                 6
         Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.8 Page 8 of 11




 1 do not have hard drives or hard drive equivalents and store information in volatile memory
 2 within the device or in memory cards inserted into the device. Current technology provides
 3 some solutions for acquiring some of the data stored in some cellular/mobile telephone
 4 models using forensic hardware and software. Even if some of the stored information on
 5 the device may be acquired forensically, not all of the data subject to seizure may be so
 6 acquired.     For devices that are not subject to forensic data acquisition or that have
 7 potentially relevant data stored that is not subject to such acquisition, the examiner must
 8 inspect the device manually and record the process and the results using digital
 9 photography. This process is time and labor intensive and may take weeks or longer.
10         19.    Following the issuance of this warrant, I will collect the Target Device and
11 subject it to analysis. All forensic analysis of the data contained within the Target Device
12 and its memory cards will employ search protocols directed exclusively to the
13 identification and extraction of data within the scope of this warrant.
14         20.    Based on the foregoing, identifying and extracting data subject to seizure
15 pursuant to this warrant may require a range of data analysis techniques, including manual
16 review, and, consequently, may take weeks or months. The personnel conducting the
17 identification and extraction of data will complete the analysis within ninety (90) days,
18 absent further application to this court.
19
                                         CONCLUSION
20
           21.    Based on all of the facts and circumstances described above, there is probable
21
     cause to conclude that Gwendolyn MCGAUGH used the Target Device to facilitate
22
     violations of Title 21, United States Code, Section(s) 952 and 960.
23
           22.    Because the Target Device was promptly seized during the investigation of
24
     Gwendolyn MCGAUGH's smuggling activities and has been securely stored, there is
25
     probable cause to believe that evidence of illegal activities committed by Gwendolyn
26
     MCGAUGH continues to exist on the Target Device. As stated above, I believe that the
27
     date range for this search is from April 1, 2018 through August 30, 2018.
28

                                                7
         Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.9 Page 9 of 11




 1
 2         23.   WHEREFORE, I request that the court issue a warrant authorizing law
 3 enforcement agents and/or other federal and state law enforcement officers to search the
 4 items described in Attachment A, and the seizure of items listed in Attachment B, using
 5 the methodology described above.
 6         I swear the foregoing is true and correct to the
 7
 8
 9
10
11
     Subscribed and sworn to before me this 16th Day of January 2019.




                 pez
15 United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                8
   Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.10 Page 10 of 11




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Phone type: LG K30 Cellphone
      Model: K30
      IMEI:353855091711713
      SIN: 19514186186
      (Target Device)

The Target Device is currently stored at DSAC San Ysidro 2255 Niels Bohr Court,
San Diego, California 92154.
   Case 3:19-mj-00194-LL Document 1 Filed 01/16/19 PageID.11 Page 11 of 11



                                  ATTACHMENT B
                                ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

      The evidence to be seized from the cellular telephone will be records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data for
the period of April 1, 2018 through August 30, 2018.

       a.    tending to identify attempts to import heroin, fentanyl and
             methamphetamine or some other federally controlled substance from
             Mexico into the United States;

       b.    tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of heroin, fentanyl and methamphetamine or
             some other federally controlled substance from Mexico into the United
             States;

       c.    tending to identify co-conspirators, criminal associates, or others involved
             in the importation of heroin, fentanyl and methamphetamine or some other
             federally controlled substance from Mexico into the United States;

       d.    tending to identify travel to or presence at locations involved in the
             importation of heroin, fentanyl and methamphetamine or some other
             federally controlled substance from Mexico into the United States, such as
             stash houses, load houses, or delivery points;

       e.    tending to identify the user of, or persons with control over or access to,
             the subject telephone; and/or

       f.    tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above.

which are evidence of violations of Title 21, United States Code,§§ 952 and 960 ..
